Case 19-13146-KHK                   Doc 18         Filed 11/11/19 Entered 11/11/19 10:14:29                     Desc Main
                                                  Document      Page 1 of 5
                                                   U.S. BANKRUPTCY COURT
                               _______________
                               EASTERN         DISTRICT OF _______________
                                                           VIRGINIA



In Re:                                                               :        Case No. _____________
                                                                                       19-13146      ________

Debtor (s) __________________________________
           CLEMENT WIREDU                                            :         Chapter 7 (Judge _______________________
                                                                                                KINDRED                 )

Creditor (s                                                              :     MOTION FOR AUTHORITY TO REDEEM
Address ___________________________________
          Capital One Auto Finance c/o Corporation Service Company       :     PERSONAL PROPERTY AND APPROVAL
          ___________________________________
           100 Shockoe Slip, Floor 2                                           OF ASSOCIATED FINANCING AND
          ___________________________________
           Richmond, VA 23219                                            :     ATTORNEY FEES UNDER 11 U.S.C. 722

Now come (s) the Debtor (s) by and through counsel, and moves the court pursuant to 11 U.S.C. 722 and
Bankruptcy Rule 6008 for a Redemption Order on the following grounds:

1.    The item to be redeemed is tangible personal property intended primarily for personal, family or household use
      is more particularly described as follows:

      Year _________
           2013                                 Make ________________
                                                     TOYOTA                            Model____________________
                                                                                            AVALON



                                          4T1BK1EB5DU068985
                                   VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.    The interest of the Debtor (s) in such property is exempt or has been abandoned by the estate and the debt
      (which is secured by said property to the extent of the allowed secured claim of the Creditor) is a dischargeable
      consumer debt.

3.    The allowed secured claim of said Creditor for purposes of redemption, the “redemption value”, should be
      determined to be not more than $____________
                                       9,500           as evidenced by the attached written appraisal.

4.    Arrangements have been made by the Debtor (s) to pay to the said Creditor up to the aforesaid amount in a
      lump sum should this motion be granted.

5.   The payment for this proposed redemption is to be financed through Prizm Financial Co. LLC, with all of the
     particulars of that financing (interest rate, finance charge, amount financed, total of payments, amount of
     payments, etc.) set forth in full detail in the attachment(s) hereto. As demonstrated there, the monthly amount,
     term of the payments and the overall amount of the repayment will be decreased significantly through the
     proposed redemption. Moreover, the Debtor has agreed to borrow and disperse additional funds in the amount
     of $__________,
           750           from their loan with Prizm Financial Co. LLC, for representation of the debtor(s) in securing
     for the benefit of the debtor(s) an order granting the debtor(s) the right to redeem under 11 U.S.C. 722 a certain
     motor vehicle, such compensation being in addition to that previously disclosed and being for services
     rendered beyond the scope of the legal services to have been rendered for such compensation heretofore
     disclosed.
WHEREFORE, the Debtor (s) request (s) the Court to order the said Creditor to accept from the Debtor (s) the
lump sum payment of the redemption value and release their lien of record. In the event the said Creditor objects to
this motion, the Debtor (s) requests the Court to determine the value of the property as of the time of the hearing on
such objection.
                                                               __________________________________
                                                                /s/ Ashvin Pandurangi

                                                               Attorney for Debtor (s)

                                                      NOTICE
Notice is hereby given that unless an objection is made to this motion within 21 days following the date of service
below, an order sustaining the motion may be granted by the Court.


                                           CERTIFICATE OF SERVICE
I hereby certify that the foregoing has been served upon: the Creditor’s above noted, the U.S. Trustee, and the
Chapter 7 Trustee by mailing a copy hereof by first class U.S. Mail on this _______
                                                                            11th     day of _________________,
20_____.
   19



                                                                         __________________________________
                                                                         /s/ Ashvin Pandurangi

                                                                         Attorney for Debtor (s)
        Case 19-13146-KHK                   Doc 18        Filed 11/11/19 Entered 11/11/19 10:14:29                             Desc Main
                                                         Document      Page 2 of 5
                                                                                                                 11/8/2019 12:00:00
Owner Name: Clement Wiredu                                                                      Prepared As Of: AM
Vehicle Description: 2013                                    Toyota                               Avalon Sedan 4D XLE V6
                                         Year                            Make                                          Model

4T1BK1EB5DU068985                               97,767                                                                         Gray
          Serial Number (VIN)                              Mileage                                   Plate                            Color

                                No          Yes                                 No          Yes                                     No          Yes
Cruise Control                                      Leather Interior                                 Radio
Theft Deterrent                                     Manual                                           Automatic
Power Windows                                       Heated Seats                                     4WD/AWD
Power Seats                                         Air Conditioning                                 3rd Row Seating
Power Door Locks                                    Power Sunroof                                    Rear Entertainment

Other Items:

                                     Good         Fair        Poor                                                  Good          Fair         Poor
Grill                                                                                          Left Fender
Front Bumper                                                                                     Left Door
Hood                                                                                    Left Quarter Panel
Right Fender                                                                                       Interior
Right Door                                                                                          Engine
Right Quarter Panel                                                                                 Brakes
Lights                                                                                         Paint Finish
Rear Bumper                                                                                           Tires
Roof
                                 Hood, grill, trunk, rear bumper, driver's side doors and quarter panel, passenger's side quarter
Comments                         panel and fender are scratched. Both bumpers are dented. Interior needs cleaning and
                                 reconditioning. Four (4) tires need to be replaced.
Valuation Report: Based on Edmunds
                                                                                                                                             Value
                                     Average Base Value:                                                                                 $9,874.00
                                     Mileage Class: Average:
                                     Add-ons/Deducts:
                                        Scratches                                                                                             $450.00
                                        Dents                                                                                                 $150.00
                                        Interior                                                                                              $500.00
                                        Tires (4)                                                                                             $500.00

                                                    Appraised Value:                                                                     $8,274.00


The above vehicle condition report was prepared for the purpose of making a secured loan on said collateral. By signing below, preparer of report
certifies that information regarding collateral was ascertained via visual inspection or provided and collected in good faith from owner or owner’s
representative. Information as to vehicle’s condition has been applied with due diligence in conjunction with current publications by an
experienced valuation specialist. No other representations, direct or indirect, material or immaterial, are made, assured or implied by this report of
any other member of 722 staff or management.




                                                                            /s/ Dan Hatfield
                                                           Collateral Valuation Services, LLC
                                                         P O Box 8361, Cincinnati, Ohio 45208
                                                                    (513) 284-8539
Case 19-13146-KHK   Doc 18    Filed 11/11/19 Entered 11/11/19 10:14:29   Desc Main
                             Document      Page 3 of 5
Case 19-13146-KHK   Doc 18    Filed 11/11/19 Entered 11/11/19 10:14:29   Desc Main
                             Document      Page 4 of 5
Case 19-13146-KHK           Doc 18      Filed 11/11/19 Entered 11/11/19 10:14:29                   Desc Main
                                       Document      Page 5 of 5


                                  U.S. BANKRUPTCY COURT
                    _______________
                    EASTERN              DISTRICT OF _______________
                                                     VIRGINIA


In Re:                                                :                19-13146
                                                              Case No. ________________

           CLEMENT WIREDU
Debtor (s) _________________________                  :                        KINDRED
                                                              Chapter 7 (Judge ____________________ )

                                                      :
                                                            ORDER GRANTING REDEMPTION AND
                                                            APPROVAL OF ASSOCIATED
                                                            FINANCING AND ATTORNEY FEES.

                                                  :
Upon the motion of the Debtor (s) and there having been no responsive filing or objection within the time
required, the Court finds as follows:

1.   The tangible personal property described below is intended primarily for personal, family or
     household use of the debtor (s):

              2013
         Year ___________                   TOYOTA
                                       Make ______________                      AVALON
                                                                          Model ______________

                              4T1BK1EB5DU068985
                        VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.   The debt owing the Creditor is a dischargeable consumer debt and the Debtor (s) interest in such
     property is exempt or has been abandoned by the estate.

3.   The value of the secured claim of the Creditor for redemption purposes, the “redemption amount” is
     $______________
      9,500             .

IT HEREBY ORDERED,

1. That the Debtor (s) may redeem the subject property by paying to the Creditor on or before the thirtieth
   (30th) day following entry of this Order the redemption amount.
2. Reasonable attorney fees and financing are approved under the terms and conditions set forth herein.
3. Upon timely receipt of such payment, the Creditor is ordered to cancel its lien of record and surrender
   the certificate of title in accord with the Debtor instruction.
4. In the event of the failure of the Creditor to so cancel its lien within three (3) days after payment of the
   aforesaid lump sum pursuant to the entry of this Order, then this Order shall serve as an authorization
   for the said lien to be canceled, and it is Ordered that the applicable County Clerk’s Office shall cancel
   same of record.
5. In the event of the failure of the Debtor (s) to pay the redemption amount within such time frame, the
   automatic stay shall immediately terminate.

SO ORDERED this ________ day of _________________, 20_____ .


                                                          ______________________________
                                                          Bankruptcy Judge
Copies to:
Creditor
U.S. Trustee
Chapter 7 Trustee
